425 F.Supp.2d 1320 (2006)
Nancy EBERT, Plaintiff,
v.
UNITED STATES SECRETARY OF AGRICULTURE, Defendant.
Slip Op. 06-45. Court No. 05-00297.
United States Court of International Trade.
April 5, 2006.

ORDER AND JUDGMENT
POGUE, Judge.
On January 17, 2006, this court issued an Order to Show Cause why the captioned *1321 case should not be dismissed for want of prosecution. The court established February 10, 2006 as the deadline for Plaintiff to establish such good cause for why this action should not be dismissed. Having received no showing of good cause by the Plaintiff, it is hereby
ORDERED that Plaintiffs complaint be, and hereby is, dismissed with prejudice.